Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 - 20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		training data
		target vector
		feature entries
		mapped
		original attribute
		original source vectors
		feature entry
		a first criterion
		an assessment
		replacing the corresponding at least one original attribute
		alternative attribute
		alternative source vectors
		second criterion

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for performance based dynamic vector construction, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

conducting machine learning using training data constructed based on a target vector having a plurality of feature entries, wherein each of the plurality of feature entries is mapped from at least one original attribute from one or more original source vectors;

identifying a feature entry in the target vector, in accordance with a first criterion associated with an assessment of the machine learning, for replacing the corresponding at least one original attribute from the one or more original source vectors;

determining at least one alternative attribute from one or more alternative source vectors based on a second criterion, wherein the at least one alternative attribute is to be mapped to the feature entry of the target vector; and

populating the feature entry of the target vector based on the at least one alternative attribute.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A storage
	(3) A communication platform capable of connecting to a network
	(4) A network
	(5) A machine learning

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

This “storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “communication platform capable of connecting to a network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0034] The network 325 in the networked environment may be a single network or a combination of different networks. For example, a network may be a local area network (LAN), a wide area network (WAN), a public network, a private network, a proprietary network, a Public Telephone Switched Network (PSTN), the Internet, a wireless network, or a virtual network, or any combination thereof. In one embodiment, the network 325 may be an online advertising network or an ad network, which connects advertisers 350 to publishers 330 or websites/mobile applications that want to host advertisements. A function of an ad network is aggregation of ad-space supply from publishers and matching it with advertiser demand. An ad network may be a television ad network, a print ad network, an online (Internet) ad network, or a mobile ad network.

[0035] Users 310 may be of different types such as users connected to the network via desktop connections (310-4), users connecting to the network via wireless connections such as through a laptop (310-3), a handheld mobile device (310-1), or a built-in device in a motor vehicle (310-2). In one embodiment, user(s) 310 may be connected to the network and able to access and interact with online content (provided by the publishers) through wireless technologies and related operating systems implemented within user-wearable devices (e.g., glasses, wrist watch, etc.). A user, e.g., the user 310-1, may send a request for online content to one of the publishers, e.g., 330-1, via the network 325 and receive content through the network 325.

This “communication platform capable of connecting to a network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level. 
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Typically, optimization frameworks and machine-learned methodologies represent certain features as vectors. For instance, a vector may be generated for each user by combining vectors of individual user features e.g., age, gender, geo-location, etc. As depicted in Fig. 1 (prior art), fixed size user feature vectors 110 e.g., age 110a, gender 110b, and geo- location 110c are mapped via a target vector generator 120 to generate a target vector 130. Specifically, the target vector generator 120 includes a static function mapping unit that maps user feature vector entries to respective entries of the target vector 130. 

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A storage
	(3) A communication platform capable of connecting to a network
	(4) A network
	(5) A machine learning

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).


	A “storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “communication platform capable of connecting to a network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0034] The network 325 in the networked environment may be a single network or a combination of different networks. For example, a network may be a local area network (LAN), a wide area network (WAN), a public network, a private network, a proprietary network, a Public Telephone Switched Network (PSTN), the Internet, a wireless network, or a virtual network, or any combination thereof. In one embodiment, the network 325 may be an online advertising network or an ad network, which connects advertisers 350 to publishers 330 or websites/mobile applications that want to host advertisements. A function of an ad network is aggregation of ad-space supply from publishers and matching it with advertiser demand. An ad network may be a television ad network, a print ad network, an online (Internet) ad network, or a mobile ad network.

[0035] Users 310 may be of different types such as users connected to the network via desktop connections (310-4), users connecting to the network via wireless connections such as through a laptop (310-3), a handheld mobile device (310-1), or a built-in device in a motor vehicle (310-2). In one embodiment, user(s) 310 may be connected to the network and able to access and interact with online content (provided by the publishers) through wireless technologies and related operating systems implemented within user-wearable devices (e.g., glasses, wrist watch, etc.). A user, e.g., the user 310-1, may send a request for online content to one of the publishers, e.g., 330-1, via the network 325 and receive content through the network 325.

This “communication platform capable of connecting to a network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level. 
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Typically, optimization frameworks and machine-learned methodologies represent certain features as vectors. For instance, a vector may be generated for each user by combining vectors of individual user features e.g., age, gender, geo-location, etc. As depicted in Fig. 1 (prior art), fixed size user feature vectors 110 e.g., age 110a, gender 110b, and geo- location 110c are mapped via a target vector generator 120 to generate a target vector 130. Specifically, the target vector generator 120 includes a static function mapping unit that maps user feature vector entries to respective entries of the target vector 130. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, further comprising:

repeating the steps of conducting, identifying, determining, and populating.

	Applicant’s Claim 2 merely teaches an iteration. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the assessment of the machine learning is related to determining effectiveness of the plurality of feature entries in contributing to the machine learning.

	Applicant’s Claim 3 merely teaches a measure of calculation error. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 1, wherein the assessment of the machine learning includes computing a loss value for each of the plurality of feature entries of the target vector, and the first criterion associated with the assessment corresponds to selecting the feature entry in the target vector that has a minimum loss value.

	Applicant’s Claim 4 merely teaches computation of a “loss value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of claim 1, wherein the second criterion corresponds to selecting, from a plurality of alternative attributes, the at least one alternative attribute which incurs a minimum loss value upon being populated to the feature entry of the target vector.

	Applicant’s Claim 5 merely teaches a minimum loss value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of claim 1, wherein the one or more initial source vectors partially overlap with the one or more alternative source vectors.

	Applicant’s Claim 6 merely teaches an “overlap” of vectors. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 1, wherein the feature entry of the target vector identified to be mapped using the at least one alternative attribute is assessed as not being effective in contributing to the machine learning.

	Applicant’s Claim 7 merely teaches a measure of ineffectiveness. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “8. A non-transitory machine-readable medium having information recorded thereon for performance based dynamic vector construction, wherein the information, when read by a machine, causes the machine to perform the steps of…” Therefore, it fails to claim a “computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

conducting machine learning using training data constructed based on a target vector having a plurality of feature entries, wherein each of the plurality of feature entries is mapped from at least one original attribute from one or more original source vectors;

identifying a feature entry in the target vector, in accordance with a first criterion associated with an assessment of the machine learning, for replacing the corresponding at least one original attribute from the one or more original source vectors;

determining at least one alternative attribute from one or more alternative source vectors based on a second criterion, wherein the at least one alternative attribute is to be mapped to the feature entry of the target vector; and

populating the feature entry of the target vector based on the at least one alternative attribute.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A storage
	(3) A communication platform capable of connecting to a network
	(4) A network
	(5) A machine learning

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

This “storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “communication platform capable of connecting to a network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0034] The network 325 in the networked environment may be a single network or a combination of different networks. For example, a network may be a local area network (LAN), a wide area network (WAN), a public network, a private network, a proprietary network, a Public Telephone Switched Network (PSTN), the Internet, a wireless network, or a virtual network, or any combination thereof. In one embodiment, the network 325 may be an online advertising network or an ad network, which connects advertisers 350 to publishers 330 or websites/mobile applications that want to host advertisements. A function of an ad network is aggregation of ad-space supply from publishers and matching it with advertiser demand. An ad network may be a television ad network, a print ad network, an online (Internet) ad network, or a mobile ad network.

[0035] Users 310 may be of different types such as users connected to the network via desktop connections (310-4), users connecting to the network via wireless connections such as through a laptop (310-3), a handheld mobile device (310-1), or a built-in device in a motor vehicle (310-2). In one embodiment, user(s) 310 may be connected to the network and able to access and interact with online content (provided by the publishers) through wireless technologies and related operating systems implemented within user-wearable devices (e.g., glasses, wrist watch, etc.). A user, e.g., the user 310-1, may send a request for online content to one of the publishers, e.g., 330-1, via the network 325 and receive content through the network 325.

This “communication platform capable of connecting to a network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level. 
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Typically, optimization frameworks and machine-learned methodologies represent certain features as vectors. For instance, a vector may be generated for each user by combining vectors of individual user features e.g., age, gender, geo-location, etc. As depicted in Fig. 1 (prior art), fixed size user feature vectors 110 e.g., age 110a, gender 110b, and geo- location 110c are mapped via a target vector generator 120 to generate a target vector 130. Specifically, the target vector generator 120 includes a static function mapping unit that maps user feature vector entries to respective entries of the target vector 130. 

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A storage
	(3) A communication platform capable of connecting to a network
	(4) A network
	(5) A machine learning

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “communication platform capable of connecting to a network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0034] The network 325 in the networked environment may be a single network or a combination of different networks. For example, a network may be a local area network (LAN), a wide area network (WAN), a public network, a private network, a proprietary network, a Public Telephone Switched Network (PSTN), the Internet, a wireless network, or a virtual network, or any combination thereof. In one embodiment, the network 325 may be an online advertising network or an ad network, which connects advertisers 350 to publishers 330 or websites/mobile applications that want to host advertisements. A function of an ad network is aggregation of ad-space supply from publishers and matching it with advertiser demand. An ad network may be a television ad network, a print ad network, an online (Internet) ad network, or a mobile ad network.

[0035] Users 310 may be of different types such as users connected to the network via desktop connections (310-4), users connecting to the network via wireless connections such as through a laptop (310-3), a handheld mobile device (310-1), or a built-in device in a motor vehicle (310-2). In one embodiment, user(s) 310 may be connected to the network and able to access and interact with online content (provided by the publishers) through wireless technologies and related operating systems implemented within user-wearable devices (e.g., glasses, wrist watch, etc.). A user, e.g., the user 310-1, may send a request for online content to one of the publishers, e.g., 330-1, via the network 325 and receive content through the network 325.

This “communication platform capable of connecting to a network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level. 
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Typically, optimization frameworks and machine-learned methodologies represent certain features as vectors. For instance, a vector may be generated for each user by combining vectors of individual user features e.g., age, gender, geo-location, etc. As depicted in Fig. 1 (prior art), fixed size user feature vectors 110 e.g., age 110a, gender 110b, and geo- location 110c are mapped via a target vector generator 120 to generate a target vector 130. Specifically, the target vector generator 120 includes a static function mapping unit that maps user feature vector entries to respective entries of the target vector 130. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The medium of claim 8, further comprising:

repeating the steps of conducting, identifying, determining, and populating.

	Applicant’s Claim 9 merely teaches an iteration. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The medium of claim 8, wherein the assessment of the machine learning is related to determining effectiveness of the plurality of feature entries in contributing to the machine learning.

	Applicant’s Claim 10 merely teaches a measure of calculation error. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The medium of claim 8, wherein the assessment of the machine learning includes computing a loss value for each of the plurality of feature entries of the target vector, and the first criterion associated with the assessment corresponds to selecting the feature entry in the target vector that has a minimum loss value.

	Applicant’s Claim 11 merely teaches computation of a “loss value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The medium of claim 8, wherein the second criterion corresponds to selecting, from a plurality of alternative attributes, the at least one alternative attribute which incurs a minimum loss value upon being populated to the feature entry of the target vector.

	Applicant’s Claim 12 merely teaches a minimum loss value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The medium of claim 8, wherein the one or more initial source vectors partially overlap with the one or more alternative source vectors.

	Applicant’s Claim 13 merely teaches an “overlap” of vectors. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The medium of claim 8, wherein the feature entry of the target vector identified to be mapped using the at least one alternative attribute is assessed as not being effective in contributing to the machine learning.

	Applicant’s Claim 14 merely teaches a measure of ineffectiveness. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “15. A system for performance based dynamic vector construction, the system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a training engine implemented by a processor and configured to conduct machine learning using training data constructed based on a target vector having a plurality of feature entries, wherein each of the plurality of feature entries is mapped from at least one original attribute from one or more original source vectors;

a feature vector entry removal unit implemented by the processor and configured to identify a feature entry in the target vector, in accordance with a first criterion associated with an assessment of the machine learning, for replacing the corresponding at least one original attribute from the one or more original source vectors;

a feature vector entry adding unit implemented by the processor and configured to determine at least one alternative attribute from one or more alternative source vectors based on a second criterion, wherein the at least one alternative attribute is to be mapped to the feature entry of the target vector; and

a reallocation unit implemented by the processor and configured to populate the feature entry of the target vector based on the at least one alternative attribute.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A machine learning

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Typically, optimization frameworks and machine-learned methodologies represent certain features as vectors. For instance, a vector may be generated for each user by combining vectors of individual user features e.g., age, gender, geo-location, etc. As depicted in Fig. 1 (prior art), fixed size user feature vectors 110 e.g., age 110a, gender 110b, and geo- location 110c are mapped via a target vector generator 120 to generate a target vector 130. Specifically, the target vector generator 120 includes a static function mapping unit that maps user feature vector entries to respective entries of the target vector 130. 

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A machine learning

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] Computer 1200, for example, may include communication ports 1250 connected to and from a network connected thereto to facilitate data communications. Computer 1200 also includes a central processing unit (CPU) 1220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may also include an internal communication bus 1210, program storage and data storage of different forms (e.g., disk 1270, read only memory (ROM) 1230, or random access memory (RAM) 1240), for various data files to be processed and/or communicated by computer 1200, as well as possibly program instructions to be executed by CPU 1220. Computer 1200 may also include an I/O component 1260 supporting input/output flows between the computer and other components therein such as user interface elements 1280. Computer 1200 may also receive programming and data via network communications.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] Typically, optimization frameworks and machine-learned methodologies represent certain features as vectors. For instance, a vector may be generated for each user by combining vectors of individual user features e.g., age, gender, geo-location, etc. As depicted in Fig. 1 (prior art), fixed size user feature vectors 110 e.g., age 110a, gender 110b, and geo- location 110c are mapped via a target vector generator 120 to generate a target vector 130. Specifically, the target vector generator 120 includes a static function mapping unit that maps user feature vector entries to respective entries of the target vector 130. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The system of claim 15, wherein the assessment of the machine learning is related to determining effectiveness of the plurality of feature entries in contributing to the machine learning.

	Applicant’s Claim 16 merely teaches a measure of calculation error. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The system of claim 15, wherein the assessment of the machine learning includes computing a loss value for each of the plurality of feature entries of the target vector, and the first criterion associated with the assessment corresponds to selecting the feature entry in the target vector that has a minimum loss value.

	Applicant’s Claim 17 merely teaches computation of a “loss value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The system of claim 15, wherein the second criterion corresponds to selecting, from a plurality of alternative attributes, the at least one alternative attribute which incurs a minimum loss value upon being populated to the feature entry of the target vector.

	Applicant’s Claim 18 merely teaches a minimum loss value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The system of claim 15, wherein the one or more initial source vectors partially overlap with the one or more alternative source vectors.

	Applicant’s Claim 19 merely teaches an “overlap” of vectors. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The system of claim 15, wherein the feature entry of the target vector identified to be mapped using the at least one alternative attribute is assessed as not being effective in contributing to the machine learning.

	Applicant’s Claim 20 merely teaches a measure of ineffectiveness. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lee, et al., Anomaly Detection via Online Oversampling Principal Component Analysis, IEEE Transactions on Knowledge and Data Engineering, Vol. 25, July 2013, pp. 1-11, in its entirety. Specifically:

Claim 1
           Claim 1's ''conducting machine learning using training data constructed based on a target vector having a plurality of feature entries, wherein each of the plurality of feature entries is mapped from at least one original attribute from one or more original source vectors;'' is anticipated by Lee, et al., page 3, left column, first full paragraph, where it recites:

3.1 Principal Component Analysis

PCA is a well-known unsupervised dimension reduction method, which determines the principal directions of the data distribution. To obtain these principal directions, one needs to construct the data covariance matrix and calculate its dominant eigenvectors. These eigenvectors will be the most informative among the vectors in the original data space, and are thus considered as the principal directions. Let …, where each row xi represents a data instance in a p dimensional space, and n is the number of the instances. Typically, PCA is formulated as the following optimization problem

***

where U is a matrix consisting of k dominant eigenvectors. From this formulation, one can see that the standard PCA can be viewed as a task of determining a subspace where the projected data has the largest variation.

	Further, it is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.

	Further, machine learning is anticipated by Lee, et al., page 1, right column, first partial paragraph, where it recites:

As a result, anomaly detection needs to solve an unsupervised yet unbalanced data learning problem. Similarly, we observe that removing (or adding) an abnormal data instance will affect the principal direction of the resulting data than removing (or adding) a normal one does. Using the above “leave one out” (LOO) strategy, we can calculate the principal direction of the data set without the target instance present and that of the original data set. Thus, the outlierness (or anomaly) of the data instance can be determined by the variation of the resulting principal directions. More precisely, the difference between these two eigenvectors will indicate the anomaly of the target instance. By ranking the difference scores of all data points, one can identify the outlier data by a predefined threshold or a predetermined portion of the data.

           Claim 1's ''identifying a feature entry in the target vector, in accordance with a first criterion associated with an assessment of the machine learning, for replacing the corresponding at least one original attribute from the one or more original source vectors;'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

           Claim 1's ''determining at least one alternative attribute from one or more alternative source vectors based on a second criterion, wherein the at least one alternative attribute is to be mapped to the feature entry of the target vector; and'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)
	Note, further, that the claimed “second criterion” is anticipated by the removal of the outlier.

           Claim 1's ''populating the feature entry of the target vector based on the at least one alternative attribute.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 2
           Claim 2's ''repeating the steps of conducting, identifying, determining, and populating.'' is anticipated by Lee, et al., page 6, left column, second full paragraph, where it recites:

Once the update covariance matrix... is obtained, the principal directions can be obtained by solving the eigenvalue decomposition problem of each of the matrices... To alleviate this computation load, we apply the well-known power method [20], which is a simple iterative algorithm and does not compute matrix decomposition. This method starts with an initial normalized vector u0, which could be an approximation of the dominant eigenvector or a nonzero random vector.

Claim 3
           Claim 3's ''The method of claim 1, wherein the assessment of the machine learning is related to determining effectiveness of the plurality of feature entries in contributing to the machine learning.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 4
           Claim 4's ''The method of claim 1, wherein the assessment of the machine learning includes computing a loss value for each of the plurality of feature entries of the target vector, and the first criterion associated with the assessment corresponds to selecting the feature entry in the target vector that has a minimum loss value.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

	Loss value is anticipated by Lee, et al., page 10, left column, first full paragraph, where it recites:

We now our proposed osPCA for online anomaly detection using the KDD data set. We first extract 2,000 normal instances points from the data set for training. In the data cleaning phase, we filter the top 5 percent (100 points) to avoid noisy training data or those with incorrect class labels. Next, we extract the dominant principal direction using our online osPCA, and we use this principal direction to calculate the score of outlierness of each receiving test input. In this online testing phase, the numbers of normal data and attacks from each category are 2,000 and 25 (i.e., 100 attacks in total), respectively. Since the threshold for anomaly detection is determined by the data cleaning phase, we use threshold and report the true and false positive rates on the receiving test data instances.

Claim 5
           Claim 5's ''The method of claim 1, wherein the second criterion corresponds to selecting, from a plurality of alternative attributes, the at least one alternative attribute which incurs a minimum loss value upon being populated to the feature entry of the target vector.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 6
           Claim 6's ''The method of claim 1, wherein the one or more initial source vectors partially overlap with the one or more alternative source vectors.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the eigenvector “overlaps” (i.e., “intersects” at least one of the original dimensions).

Claim 7
           Claim 7's ''The method of claim 1, wherein the feature entry of the target vector identified to be mapped using the at least one alternative attribute is assessed as not being effective in contributing to the machine learning.'' is anticipated by Lee, et al., page 6, left column, second full paragraph, where it recites:

The sequence {uk} converges under the assumption that the dominant eigenvalue of… is markedly larger than others. From (15), it is clear that the power method only requires matrix multiplications, not decompositions; therefore, the use of the power method can alleviate the computation cost in calculating the dominant principal direction.

	Note that if the dominant eigenvalue is not much larger than the others, then it becomes difficult to distinguish the data from noise. It would not be effective in contributing to machine learning.

Claim 8
           Claim 8's ''conducting machine learning using training data constructed based on a target vector having a plurality of feature entries, wherein each of the plurality of feature entries is mapped from at least one original attribute from one or more original source vectors;'' is anticipated by Lee, et al., page 3, left column, first full paragraph, where it recites:

3.1 Principal Component Analysis

PCA is a well-known unsupervised dimension reduction method, which determines the principal directions of the data distribution. To obtain these principal directions, one needs to construct the data covariance matrix and calculate its dominant eigenvectors. These eigenvectors will be the most informative among the vectors in the original data space, and are thus considered as the principal directions. Let …, where each row xi represents a data instance in a p dimensional space, and n is the number of the instances. Typically, PCA is formulated as the following optimization problem

***

where U is a matrix consisting of k dominant eigenvectors. From this formulation, one can see that the standard PCA can be viewed as a task of determining a subspace where the projected data has the largest variation.

	Further, it is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.

	Further, machine learning is anticipated by Lee, et al., page 1, right column, first partial paragraph, where it recites:

As a result, anomaly detection needs to solve an unsupervised yet unbalanced data learning problem. Similarly, we observe that removing (or adding) an abnormal data instance will affect the principal direction of the resulting data than removing (or adding) a normal one does. Using the above “leave one out” (LOO) strategy, we can calculate the principal direction of the data set without the target instance present and that of the original data set. Thus, the outlierness (or anomaly) of the data instance can be determined by the variation of the resulting principal directions. More precisely, the difference between these two eigenvectors will indicate the anomaly of the target instance. By ranking the difference scores of all data points, one can identify the outlier data by a predefined threshold or a predetermined portion of the data.

           Claim 8's ''identifying a feature entry in the target vector, in accordance with a first criterion associated with an assessment of the machine learning, for replacing the corresponding at least one original attribute from the one or more original source vectors;'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

           Claim 8's ''determining at least one alternative attribute from one or more alternative source vectors based on a second criterion, wherein the at least one alternative attribute is to be mapped to the feature entry of the target vector; and'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)
	Note, further, that the claimed “second criterion” is anticipated by the removal of the outlier.

           Claim 8's ''populating the feature entry of the target vector based on the at least one alternative attribute.'' i is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 9
           Claim 9's ''repeating the steps of conducting, identifying, determining, and populating.'' is anticipated by Lee, et al., page 6, left column, second full paragraph, where it recites:

Once the update covariance matrix... is obtained, the principal directions can be obtained by solving the eigenvalue decomposition problem of each of the matrices... To alleviate this computation load, we apply the well-known power method [20], which is a simple iterative algorithm and does not compute matrix decomposition. This method starts with an initial normalized vector u0, which could be an approximation of the dominant eigenvector or a nonzero random vector.

Claim 10
           Claim 10's ''The medium of claim 8, wherein the assessment of the machine learning is related to determining effectiveness of the plurality of feature entries in contributing to the machine learning.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 11
           Claim 11's ''The medium of claim 8, wherein the assessment of the machine learning includes computing a loss value for each of the plurality of feature entries of the target vector, and the first criterion associated with the assessment corresponds to selecting the feature entry in the target vector that has a minimum loss value.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

	Loss value is anticipated by Lee, et al., page 10, left column, first full paragraph, where it recites:

We now our proposed osPCA for online anomaly detection using the KDD data set. We first extract 2,000 normal instances points from the data set for training. In the data cleaning phase, we filter the top 5 percent (100 points) to avoid noisy training data or those with incorrect class labels. Next, we extract the dominant principal direction using our online osPCA, and we use this principal direction to calculate the score of outlierness of each receiving test input. In this online testing phase, the numbers of normal data and attacks from each category are 2,000 and 25 (i.e., 100 attacks in total), respectively. Since the threshold for anomaly detection is determined by the data cleaning phase, we use threshold and report the true and false positive rates on the receiving test data instances.

Claim 12
           Claim 12's ''The medium of claim 8, wherein the second criterion corresponds to selecting, from a plurality of alternative attributes, the at least one alternative attribute which incurs a minimum loss value upon being populated to the feature entry of the target vector.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 13
           Claim 13's ''The medium of claim 8, wherein the one or more initial source vectors partially overlap with the one or more alternative source vectors.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the eigenvector “overlaps” (i.e., “intersects” at least one of the original dimensions).

Claim 14
           Claim 14's ''The medium of claim 8, wherein the feature entry of the target vector identified to be mapped using the at least one alternative attribute is assessed as not being effective in contributing to the machine learning.'' is anticipated by Lee, et al., page 6, left column, second full paragraph, where it recites:

The sequence {uk} converges under the assumption that the dominant eigenvalue of… is markedly larger than others. From (15), it is clear that the power method only requires matrix multiplications, not decompositions; therefore, the use of the power method can alleviate the computation cost in calculating the dominant principal direction.

	Note that if the dominant eigenvalue is not much larger than the others, then it becomes difficult to distinguish the data from noise. It would not be effective in contributing to machine learning.

Claim 15
           Claim 15's ''a training engine implemented by a processor and configured to conduct machine learning using training data constructed based on a target vector having a plurality of feature entries, wherein each of the plurality of feature entries is mapped from at least one original attribute from one or more original source vectors;'' is anticipated by Lee, et al., page 3, left column, first full paragraph, where it recites:

3.1 Principal Component Analysis

PCA is a well-known unsupervised dimension reduction method, which determines the principal directions of the data distribution. To obtain these principal directions, one needs to construct the data covariance matrix and calculate its dominant eigenvectors. These eigenvectors will be the most informative among the vectors in the original data space, and are thus considered as the principal directions. Let …, where each row xi represents a data instance in a p dimensional space, and n is the number of the instances. Typically, PCA is formulated as the following optimization problem

***

where U is a matrix consisting of k dominant eigenvectors. From this formulation, one can see that the standard PCA can be viewed as a task of determining a subspace where the projected data has the largest variation.

	Further, it is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.

	Further, machine learning is anticipated by Lee, et al., page 1, right column, first partial paragraph, where it recites:

As a result, anomaly detection needs to solve an unsupervised yet unbalanced data learning problem. Similarly, we observe that removing (or adding) an abnormal data instance will affect the principal direction of the resulting data than removing (or adding) a normal one does. Using the above “leave one out” (LOO) strategy, we can calculate the principal direction of the data set without the target instance present and that of the original data set. Thus, the outlierness (or anomaly) of the data instance can be determined by the variation of the resulting principal directions. More precisely, the difference between these two eigenvectors will indicate the anomaly of the target instance. By ranking the difference scores of all data points, one can identify the outlier data by a predefined threshold or a predetermined portion of the data.

           Claim 15's ''a feature vector entry removal unit implemented by the processor and configured to identify a feature entry in the target vector, in accordance with a first criterion associated with an assessment of the machine learning, for replacing the corresponding at least one original attribute from the one or more original source vectors;'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

           Claim 15's ''a feature vector entry adding unit implemented by the processor and configured to determine at least one alternative attribute from one or more alternative source vectors based on a second criterion, wherein the at least one alternative attribute is to be mapped to the feature entry of the target vector; and'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)
	Note, further, that the claimed “second criterion” is anticipated by the removal of the outlier.

           Claim 15's ''a reallocation unit implemented by the processor and configured to populate the feature entry of the target vector based on the at least one alternative attribute.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 16
           Claim 16's ''The system of claim 15, wherein the assessment of the machine learning is related to determining effectiveness of the plurality of feature entries in contributing to the machine learning.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 17
           Claim 17's ''The system of claim 15, wherein the assessment of the machine learning includes computing a loss value for each of the plurality of feature entries of the target vector, and the first criterion associated with the assessment corresponds to selecting the feature entry in the target vector that has a minimum loss value.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

	Loss value is anticipated by Lee, et al., page 10, left column, first full paragraph, where it recites:

We now our proposed osPCA for online anomaly detection using the KDD data set. We first extract 2,000 normal instances points from the data set for training. In the data cleaning phase, we filter the top 5 percent (100 points) to avoid noisy training data or those with incorrect class labels. Next, we extract the dominant principal direction using our online osPCA, and we use this principal direction to calculate the score of outlierness of each receiving test input. In this online testing phase, the numbers of normal data and attacks from each category are 2,000 and 25 (i.e., 100 attacks in total), respectively. Since the threshold for anomaly detection is determined by the data cleaning phase, we use threshold and report the true and false positive rates on the receiving test data instances.

Claim 18
           Claim 18's ''The system of claim 15, wherein the second criterion corresponds to selecting, from a plurality of alternative attributes, the at least one alternative attribute which incurs a minimum loss value upon being populated to the feature entry of the target vector.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the initial eigenvector found has an initial direction influenced by an outlier. That initial direction is an attribute of the eigenvector. Removal of the outlier gives the eigenvector a different, more accurate direction (i.e., replacing the directional attribute of the eigenvector.)

Claim 19
           Claim 19's ''The system of claim 15, wherein the one or more initial source vectors partially overlap with the one or more alternative source vectors.'' is anticipated by Lee, et al., page 3, right column, Fig. 1, where it shows outlier detection and removal using a re-mapping of the initial space to a principal eigenvector that defines a new eigenspace.
	Note that the eigenvector “overlaps” (i.e., “intersects” at least one of the original dimensions).

Claim 20
           Claim 20's ''The system of claim 15, wherein the feature entry of the target vector identified to be mapped using the at least one alternative attribute is assessed as not being effective in contributing to the machine learning.'' is anticipated by Lee, et al., page 6, left column, second full paragraph, where it recites:

The sequence {uk} converges under the assumption that the dominant eigenvalue of… is markedly larger than others. From (15), it is clear that the power method only requires matrix multiplications, not decompositions; therefore, the use of the power method can alleviate the computation cost in calculating the dominant principal direction.

	Note that if the dominant eigenvalue is not much larger than the others, then it becomes difficult to distinguish the data from noise. It would not be effective in contributing to machine learning.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
28 JUL 2022